Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 08, 2015

The Court of Appeals hereby passes the following order:

A16D0051. BEN F. CHRISTIAN, JR. v. CARLA GRAVES CHRISTIAN.

      Defendant Ben Christian, Jr. has filed an application for discretionary appeal
in this Court, seeking to appeal the trial court’s award of OCGA § 9-15-14 attorney
fees in the court’s final order in this divorce case. We lack jurisdiction.
      The Supreme Court has appellate jurisdiction over all divorce and alimony
cases, including those cases ancillary to the divorce proceedings. See Ga. Const. of
1983, Art. VI, Sec. VI, Par. III (6); Morris v. Morris, 284 Ga. 748, 750 (2) (670 SE2d
84) (2008). Because the underlying subject matter of this appeal is divorce, it is
hereby TRANSFERRED to the Supreme Court for disposition.

                                        Court of Appeals of the State of Georgia
                                                                             10/08/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.